Title: From George Washington to Robert Morris, 19 May 1777
From: Washington, George
To: Morris, Robert



Dear Sir
Head Quarters Morris Town May 19. 1777

Your favour by Monsieur Armandt was duly handed me.
I have been happy to show him every mark of attention in my power.

The considerations you mention gave him a just claim to it; and derived additional weight from your recommendation.
I am pleased to find Congress took such distinguishing notice of him as they did in their late appointment. He has requested to have the command of a partisan corps, composed of Frenchmen; to which proposal I readily assented. As I wish to avoid as much as possible making drafts from the Corps already formed, I have recommended to him to engage as many as he can meet with fit for his purpose; and have left it to him to nominate such French officers, as he thinks qualified for the partisan to serve under him: As I confide in his making a judicious choice, I doubt not they will be such as I can approve.
He appears to me to be a modest, genteel, sensible young Gentleman; and I flatter myself his conduct will be such as to give us no reason to repent any civilities that may be shown him. I am with great respect Dear Sir Your most Obedient servant

Go: Washington

